DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 5/31/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Pecholcs et al. article in the table of non-patent literature documents is not listed with a date nor does the article itself include a date.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered as to the merits, for those two entries lined through by the Examiner and described above. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 
The information disclosure statement filed 9/24/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner.  The item “First Office Action on CN 201810430632.X dated 1 July 2019” lacks an English translation. 
The information disclosure statement filed 6/12/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner.  The item “Office Action for BR 112015016579-6 dated 30 March 2020” lacks an English translation. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 34 and 44 each recite. In part, “configured to activate at a second time separated by the first time” in lines 3-4, with no support in the specification for this language. 
The disclosure is objected to because of the following informalities: 
Paragraph [0011], line 9: “effect” appears, where “affect” is meant 
Paragraph [0014], line 2: “OHS” appears instead of “OBS” 
Paragraph [0018], lines 4-5: “Hence … above” lacks a main verb 
Paragraph [0022], line 5: “liydrophone” appears instead of “hydrophone” 
Paragraph [0024], line 2: “Well” appears instead of “well” 
Paragraph [0030], line 9: “tough” appears instead of “rough” 
Paragraph [0048], line 1: “effect” appears, where “affect” is meant 
Paragraph [0073], line 1: “include comprising deploying” appears 
Paragraph [0075}, line 2: “they deployed” appears instead of “they are deployed” 
Paragraph [0078], line 1: “include” appears; “includes” may be preferable 
Paragraph [0078], line 2: “the time they while” appears 
Paragraph [0081], line 4: “location” appears instead of “locations” 
Paragraph [0087], line 1: “the record seismic signals” appears instead of “the recorded seismic signals” 
Paragraph [0111], line 4: “90O” appears instead of “90°“ 
Paragraph [0119], line 2: “When” appears instead of “when” 
Paragraph [0120], line 8: “90O” appears instead of “90°“ 
Paragraph [0121], line 7: “pod 1 0” appears instead of “pod 10” 
Paragraph [0138], line 3: “stem” appears instead of “stern” 
Paragraph [0138], line 3: “30S” appears instead of “308” 
Paragraph [0141], line 7: “a break” appears instead of “a brake” 
Paragraph [0141], line 11: “cause” appears instead of “causes” 
Paragraph [0160], line 3: “1702 and fired” appears instead of, perhaps, “1702 are fired” 
Paragraph [0165], line 2: “The step 1420” appears instead of “At step 1420” 
Paragraph [0170], line 6: “21460” appears instead of “1460”. 
Appropriate correction is required. 

Claim Objections
Claims 32-50 are objected to because of the following informalities: 
Claim 32, line 1: “comprising” appears instead of “further comprising” 
Claim 33, line 1: “comprising” appears instead of “further comprising” 
Claim 34, line 4: “separated by the first time” appears instead of, perhaps, “separated from the first time” 
Claim 35, line 1: “comprising” appears instead of “further comprising” 
Claim 36, line 1: “comprising” appears instead of “further comprising” 
Claim 37, line 1: “comprising” appears instead of “further comprising” 
Claim 38, line 1: “comprising” appears instead of “further comprising” 
Claim 39, line 1: “comprising” appears instead of “further comprising” 
Claim 40, line 1: “comprising” appears instead of “further comprising” 
Claim 41, line 2: “detected a” appears instead of “detected by a” 
Claim 42, line 1: “comprising” appears instead of “further comprising” 
Claim 43, line 1: “comprising” appears instead of “further comprising” 
Claim 44, line 4: “separated by the first time” appears instead of, perhaps, “separated from the first time” 
Claim 45, line 1: “comprising” appears instead of “further comprising” 
Claim 46, line 1: “comprising” appears instead of “further comprising” 
Claim 47, line 1: “comprising” appears instead of “further comprising” 
Claim 48, line 1: “comprising” appears instead of “further comprising” 
Claim 49, line 1: “comprising” appears instead of “further comprising”. 
Claim 50, line 1: “comprising” appears instead of “further comprising”. 
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, 12, 14, 16, and 20, at least, of U.S. Patent No. 9,739,901.  Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are directed to, and essentially recite, the same subject matter, to the extent that practice of claims 1, 3, 5, 11, 12, 14, 16, and 20 of US 9,739,901 would result in infringing the claims of the instant application, and conversely. 
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 11, 15, and 19, at least,  of U.S. Patent No. 10,234,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are directed to, and essentially recite, the same subject matter, to the extent that practice of claims 1, 5, 9, 11, 15, and 19 of US 10,234,579 would result in infringing the claims of the instant application, and conversely.
Claims 31, 33-37, 41, and 43-47, at least, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 24, and 25, at least, of U.S. Patent No. 9,360,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 recites the elements required to practice the method recited in claims 1-3 of US 9,360,575, and it is noted that the patent claims also recite the currently claimed system elements in their recitation of the method. 
Claims 31, 33-41, and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11-15, 18, and 19, at least, of U.S. Patent No. 11,047,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are directed to, and essentially recite, the same subject matter, to the extent that practice of claims 1-5, 8, 9, 11-15, 18, and 19 of US 11,047,998 would result in infringing the claims of the instant application, and conversely. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645